Citation Nr: 1645985	
Decision Date: 12/07/16    Archive Date: 12/20/16

DOCKET NO.  14-22 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to educational assistance benefits under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel






INTRODUCTION

The Veteran served on active duty from November 2001 to October 2005.  

This matter comes before the Board of Veterans' Appeals (Board) from an April 2014 administrative decision from a Department of Veterans Affairs (VA) Regional Office (RO).  

In October 2014 the Veteran testified before the undersigned Veterans Law Judge (VLJ) via videoconference.  A transcript of the hearing was prepared and added to the record.  In February 2016, the Board remanded this appeal for further evidentiary development.  The case has now been returned to the Board for further appellate action.


FINDINGS OF FACT

1.  In August 2001, the Veteran enlisted in the Army Reserve for a period of eight years, which included enlistment in the Regular component of the Army for not less than 3 years.  He subsequently served on active duty from November 2001 to October 2005.

2.  In October 2005, the Veteran received a discharge under honorable conditions due to misconduct.

3.  The Veteran was not discharged for physical, mental, or other medical conditions, or discharged for hardship.   


CONCLUSION OF LAW

The criteria for entitlement to education benefits under the Post-9/11 GI Bill are not met.  38 U.S.C.A. § 3311 (West 2014); 38 C.F.R. § 21.9520 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  For educational assistance claims, the specific notification and assistance requirements are set forth in 38 C.F.R. §§ 21.1031 and 21.1032 (2015).  These provisions apply to the Post 9/11 GI Bill program.  38 C.F.R. § 21.9510 (2015).  

As to the duty to notify, VA must notify the claimant of any information and evidence that is necessary to substantiate the claim and which information and evidence, if any, the claimant is to provide to VA and which information VA will try to obtain for the claimant.  38 C.F.R. § 21.1031.  To the extent that there was any deficiency in the notice provided to the Veteran, the Board finds that the Veteran through his statements and testimony has demonstrated actual knowledge of how to substantiate this claim and the evidence he and VA are expected to provide.  Thus, any deficiency of notice constitutes harmless error.

As to the duty to assist, VA has obtained the Veteran's service records, including enlistment records, as well as records related to the Veteran's educational pursuits.  The Board finds that there are no outstanding records relevant to this claim that must be obtained.  

The Board also notes that actions requested in the prior remand have been undertaken.  Indeed, the Veteran's personnel file, to include a copy of an enlistment document, was obtained.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

The Veteran was also afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) (2015) requires that the VLJ who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  As there is no allegation that the hearing provided to the Veteran was deficient in any way, further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Analysis

The Veteran is seeking education assistance under the Post-9/11 GI Bill, under 38 U.S.C.A. Chapter 33.  

Certain requirements must be met to be entitled to education benefits under 38 U.S.C. Chapter 33.  Pertinent to this claim, generally, the claimant must have been discharged from service with an honorable discharge.  38 C.F.R. § 21.9520(a).  Exceptions to this rule include discharge or release from service for certain physical, mental, or other medical conditions, or discharge or release for hardship.  38 C.F.R. § 21.9520(a)(5).  

The Veteran previously received educational assistance in March 2013 based on a prior RO decision that found that the Veteran's period of service was actually broken up into two periods - the first beginning in November 2001 and ending in November 2004 with an "honorable" discharge, and the second period from November 2004 to October 2005, resulting in a discharge "under honorable conditions."  

Soon after receiving this award the Veteran requested additional educational assistance allowance at an increased rate, otherwise known as a "kicker" under 38 U.S.C.A. Chapter 33.  When determining whether the Veteran was eligible, the RO revisited the Veteran's initial eligibility for educational assistance and determined that the Veteran had only one period of service with a discharge "under honorable conditions."  The RO notified the Veteran that it was revoking his entire education award in an April 2014 administrative decision, upon which this appeal is based.  

The Veteran contends in his written statements and hearing testimony that he completed his original contractual service obligation of three years from November 2001 to November 2004, and during this first period of service he received an honorable discharge.  He reported that after his initial term of service he immediately reenlisted and that in this second period of service he received an under honorable conditions discharge.  He asserts that as he had a period of service from November 2001 to November 2004 that had an honorable discharge this should qualify him for the award of education benefits under the Post-9/11 GI Bill.  

As noted above, a prerequisite to receipt of education benefits under Chapter 33, regardless of length of service, is receipt of an honorable discharge.  38 U.S.C.A. § 3311(c); 38 C.F.R. § 21.9520(a).  The Veterans Department of Defense Form 214 (Certificate of Release or Discharge from Active Duty) (DD Form 214) indicates service from November 2001 to October 2005 and lists the character of service as under honorable conditions (general).  The Veteran does not dispute that his discharge in October 2005 was not honorable.  The Veteran was discharged due to relatively minor disciplinary problems characterized generally as misconduct and abuse of illegal drugs.  See DD Form 214.  However, this discharge does not meet the requirement for eligibility to education benefits under Chapter 33.

The Veteran has argued that he had two periods of service, the first one being from November 2001 to November 2004 for which he received an honorable discharge.  He contends that the misconduct which resulted in his under honorable conditions discharge all occurred after that date.  Therefore, his service from November 2001 to November 2004 should be counted as honorable service for purposes of calculating Post-9/11 GI Bill benefits.  To substantiate this, he refers to the remarks section in the DD Form 214 that says "member has completed first full term of service."  

The DD Form 214 shows that the Veteran's period of active duty service began in November 2001 and ended in October 2005, and that he had no other periods of active duty service.  The Veteran's personnel file has been reviewed and contains an initial enlistment contract, but no indication of any reenlistment.  The initial enlistment contract reflects that the Veteran agreed to enlist in the Army Reserve for a period of 8 years, which included enlistment in the Regular component of the Army (Active Duty) for "not less than 3 years."  An Army Memorandum recommending the Veteran's discharge indicates his original enlistment date was November 6, 2001 and the term of enlistment was 4 (years).  A March 2014 email from the U.S. Army Human Resources Command indicates that sometimes soldiers complete extensions instead of actually reenlisting, and an actual contract would be needed to verify reenlistment.  In November 2010, the U.S. Army reported that the Veteran's Official Military Personnel File showed no reenlistment contracts.  When queried in 2016, the Army indicated they could not locate any reenlistment contracts or find any proof of a reenlistment.  Given the above, the Board finds that the Veteran's period of service from November 2001 to October 2005 was a single period of service.  The record does not contain a reenlistment contract or any official verification of a reenlistment or two separate periods of service.  In fact, the DD Form 214 suggests the opposite.  

The Veteran has also argued that under Army Regulation 635-200, Chapter 3, Section 6 "Separation as it affects the Soldier" both honorable and general discharges entitle a soldier to full federal rights and benefits provided by law.  AR 635-200, 6 June 2005, pg. 45.  However, VA has its own regulations that it uses to determine educational eligibility, and for this reason the Army regulation is not applicable to the Veteran's specific case for VA benefits.  See 38 C.F.R. § 21.9520.

The Veteran contended on his VA Form 9 and at the hearing that he knew the law had changed regarding the Post-9/11 GI Bill and that if a veteran had more than one period of service and received at least one honorable discharge from the periods of service that he would be eligible.  Although the Post-9/11 GI Bill was amended as of February 2011, as discussed, the Veteran has only one period of service based on the available evidence and for that he received an under honorable conditions discharge.  

Despite the Veteran's contentions, the Board finds that no portion of the Veteran's enlistment may be considered fully honorable for purposes of determining eligibility for education benefits.  In addition, he was not discharged due to a physical, mental, or other medical condition, and was not discharged due to hardship.  As such, eligibility for Chapter 33 education benefits is not warranted.


ORDER

Entitlement to educational assistance benefits under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill) is denied.




____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


